Citation Nr: 1036720	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
reactive arthritis with subluxation/dislocation of the fourth 
metatarsophalangeal joint, with hammertoe deformity of the 
second, third, and fifth toes of the left foot.

2.  Entitlement to an initial rating in excess of 10 percent for 
reactive arthritis of the left wrist and hand.

3.  Entitlement to an initial rating in excess of 10 percent for 
reactive arthritis of the right ankle and foot with second and 
third hammertoes, status post Achilles tendon repair with 
retained foreign body posterior calcaneus.

4.  Entitlement to an initial rating in excess of 10 percent for 
a right ankle scar, status post Achilles tendon repair with 
retained body posterior calcaneus.

5.  Entitlement to service connection for a stomach disorder, to 
include as secondary to medications taken for his service-
connected disabilities.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to March 2004. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a December 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.  The claims folder was subsequently transferred to 
the RO in Chicago, Illinois.

The Veteran testified before the undersigned in April 2010.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

I.  Increased Ratings

The United States Court of Appeals for Veterans Claims has held 
that when a Veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) 
(while the Board is not required to direct a new examination 
simply because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time of 
the last examination).

In this case, the Veteran was afforded a VA examination in July 
2004 for his service-connected (1) reactive arthritis with 
subluxation/dislocation of the fourth metatarsophalangeal joint, 
with hammertoe deformity of the second, third, and fifth toes of 
the left foot, (2) reactive arthritis of the left wrist and hand, 
(3) reactive arthritis of the right ankle and foot with second 
and third hammertoes, status post Achilles tendon repair with 
retained foreign body posterior calcaneus and (4) right ankle 
scar, status post Achilles tendon repair with retained body 
posterior calcaneus.


The Veteran testified at his April 2010 BVA hearing that his 
disabilities had worsened.  Specifically, he indicated that his 
left foot had gotten worse in that he had undergone surgery on 
his toe.  See Transcript (T.) page 15.  He additionally reported 
that he had limitation of motion because of his right ankle scar 
and that it constantly got swollen and he had to wear specific 
types of shoes to accommodate these problems.  See T. page 13.  
The Board notes that at his July 2004 VA examination the Veteran 
indicated that he did not require the use of any corrective shoe 
wear.  Further, in a June 2008 statement, the Veteran indicated 
that his hand and wrist continued to swell and inhibit full range 
of motion.  He stated that he had severe pain in his left wrist 
joint.  He reported swollen tendons in these areas which 
painfully and constantly rub, click, and crack with any use.  

In regards to his right foot, the Veteran stated in his June 2008 
statement that it continues to throb, swell, and strain 
throughout the day.  He indicated that he must regularly ice his 
right Achilles tendon to reduce the blunt pain and swelling.  He 
concluded his June 2008 statement, indicating that "throughout 
the past few years my condition has irrefutably gotten worse to 
the point where I have had to cease participation in physical 
sports/activity and struggle through daily life tasks."  The 
Board finds no reason to doubt the credibility of these 
contentions. 

Further, although VA treatment records are of record, they do not 
contain sufficient information to rate the Veteran's claims at 
this time.  As the Veteran has unequivocally claimed that his 
disabilities have worsened since the last VA examination, and 
given the lack of other evidence with which to rate the Veteran 
for his disabilities, the Board finds that VA examinations must 
be afforded.

(CONTINUED NEXT PAGE)



II.  Service Connection- Stomach Disorder

Although the Veteran initially claimed service connection for a 
stomach disorder on a direct basis, it appears that he has 
amended his argument to include a claim for service connection 
for this disorder on a secondary basis.  At his April 2010 
hearing, the Veteran indicated that he believed he had a chronic 
stomach disorder related to the use of medication for his service 
connected disabilities.  See T. page 18.  The Board construes 
this statement as a request that his claim for a stomach disorder 
also be considered on a secondary basis-specifically secondary 
to his service-connected left foot, left wrist, left hand, right 
ankle, and right foot disabilities.  The applicable secondary 
service connection laws and regulations have not yet been sent to 
the Veteran.  As such, corrective VCAA notice must be sent.

The Board notes that the Veteran suffered an acute episode of 
gastroenteritis during service in February 2002. Current VA 
treatment records document that the Veteran is on various 
medications for his service-connected disabilities.  Complaints 
of gastrointestinal problems, due to his medications, were raised 
at a July 2007 VA treatment visit.  The VA treating physician 
indicated that "if GI upset continues, pt may need to 
discontinue all NSAIDS [nonsteroidal anti-inflammatory drug] and 
see a GI specialist. . ."  On remand, a VA examination is 
required to clearly identify all current gastrointestinal 
diagnoses, and to obtain an opinion regarding a possible nexus 
between the diagnosed conditions and medications taken for his 
service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he 
provide the name(s) of any VA or non-VA 
health care provider that has treated him 
for his reactive arthritis since July 2008 
and his gastrointestinal disorder since 
service discharge.  All identified records 
should be obtained.  Any negative 
development should be included in the 
claims file.

2.  Send the Veteran corrective VCAA notice 
pertaining to the issue of entitlement to 
service connection for a stomach disorder, 
on a direct basis and as secondary to his 
medications for his service-connected 
disabilities. Such notification must 
include the criteria necessary to 
substantiate this service connection claim 
on both direct and secondary bases.  

3.  Schedule the Veteran for an examination 
to determine the current nature and extent 
of his reactive arthritis of the left foot, 
left wrist and hand, and right ankle and 
foot.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed, including X-
rays and appropriate range of motion 
studies.  The examiner should obtain a 
detailed clinical history from the Veteran.  
All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  

With regard to his left foot, the examiner 
should additionally address whether the 
Veteran has malunion or nonunion of the 
tarsal or metatarsal bones with moderately 
severe symptoms, ankylosis of the ankle, or 
whether the overall disability picture of his 
left foot equates to a moderately severe or 
severe injury of the foot.  

With regard to the right foot and ankle, the 
examiner state whether the Veteran has marked 
limitation of motion of his right ankle.  
Additionally, it should be noted whether the 
Veteran has ankylosis of the right ankle or 
whether the overall disability picture of his 
right foot equates to a moderately severe or 
severe injury of the foot.  

With regard to his left wrist and hand, the 
examiner should address whether the Veteran 
has favorable ankylosis in 20 to 30 degrees 
of dorsiflexion.   The examiner also should 
comment on whether he experiences ankylosis 
in any of his fingers.

4.  Schedule the Veteran for an examination 
to determine the current nature and extent 
of his right ankle scar, status post 
Achilles tendon repair with retained body 
posterior calcaneus.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should additionally 
address whether the Veteran has a deep or 
nonlinear scar, or a scar that causes 
limitation of motion with an area or areas 
exceeding 12 square inches (77 sq. cm.) but 
less than 72 square inches (465 sq. cm.). 

5.  Schedule the Veteran an examination to 
determine the nature and etiology of any 
current stomach disorder.  The claims 
folder must be reviewed in conjunction with 
the examination.  The examiner should 
identify all current disabilities of the 
gastrointestinal system; the symptoms of 
GERD, nausea, and diarrhea should be 
specifically addressed and associated with 
a diagnosis where possible. 

For any stomach disorder diagnosed, the 
examiner should express an opinion as to 
whether such disorder was at least as 
likely as not (a 50 percent probability 
or greater) caused or aggravated by the 
medications used to treat his service-
connected disabilities, or is otherwise at 
least as likely as not (a 50 percent 
probability or greater) related to any 
incident of active service.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, the examiner should so 
state and provide supporting rationale.

6.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



